DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4,6-8,11-13,17,19-22,25-28 are allowed. Claim 1 is allowable and claims 4,8,11-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-VII, as set forth in the Office action mailed on 08/06/2021, is hereby withdrawn and claims 4,8,11-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2013/0200375 A1 to Yamazaki et al. disclosed (e.g. FIG. 7A) a semiconductor device with a source/drain pattern (405a/405b) as discussed above and prior art e.g. U.S. Patent Application Publication Number 2010/0207117 A1 to Sakata et al. teaches wherein a source/drain pattern (112) being connected to a metal oxide layer (108, ¶ [0056]-[0058) includes an element semiconductor material pattern (silicon, ¶ [0054],[0059]-[0070]) as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2020/0357923 A1 to Yamazaki et al. teaches (e.g. FIG. 1B) wherein a gate structure (260) includes a gate trench and an insulating material (250) extending along sidewalls and a bottom of the trench (i.e. a dummy or replacement gate TFT).
However, prior art fails to reasonably teach or suggest wherein each of the gate structures includes gate spacers defining a gate trench and an insulating material extending along sidewalls and bottom of the gate trench together with all of the other limitations of claim 1 or 19 or claim 26 as claimed.  Claims 2-4,6-8,11-13,17, 20-22,25,27,28 are allowable in virtue of depending upon and including all of the limitations of claims 19 or 26 accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891